Case: 15-50695      Document: 00513555617         Page: 1    Date Filed: 06/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 15-50695                             FILED
                                  Summary Calendar                       June 21, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE MARQUEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:10-CR-242-1


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *
       Jose Marquez, federal prisoner # 42452-177, who was convicted of
conspiracy to distribute at least 500 grams of methamphetamine and five
kilograms of cocaine and conspiracy to commit money laundering, moves for
leave to proceed in forma pauperis (IFP) on appeal. He seeks to challenge the
denial of his 18 U.S.C. § 3582(c)(2) motion in which he sought a sentence




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50695    Document: 00513555617     Page: 2   Date Filed: 06/21/2016


                                 No. 15-50695

reduction pursuant to Sentencing Guidelines Amendments 782 and 788, which
retroactively lowered certain offense levels under U.S.S.G. § 2D1.1(c).
      Marquez was responsible for more than the quantity of marijuana that
triggers the highest base offense level under both the version of § 2D1.1(c) in
effect when he was sentenced and the retroactive, amended version.
Accordingly, Amendments 782 and 788 did not change his offense level or lower
his guidelines range, and the district court did not abuse its discretion in
denying him a sentence reduction under § 3582(c)(2).              See U.S.S.G.
§ 1B1.10(a)(2)(B); United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      Because the appeal lacks arguable merit and is therefore frivolous,
Marquez’s motion for leave to proceed IFP on appeal is DENIED, and his
appeal is DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202
n.24 (5th Cir. 1997); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH
CIR. R. 42.2.




                                       2